Title: To George Washington from Brigadier General John Lacey, Jr., 2 May 1778
From: Lacey, John Jr.
To: Washington, George


                    
                        Sir
                        Camp Near Neshhamany Bridge York Road [Pa.] May 2. 1778
                    
                    My Camp was Surrounded Yester Morning by Day Light With a body of the Enemy who appeared on all Quarters my Scouts neglected the Perseading night to patrole the Roads as they were ordered, but lay in Camp till Near day. one of the Scouts met the Enemy Near two Miles from the Camp, the officer who Commanded Says he Was So Near the Enemy before he Espide them, that he thaught it dangerous to fire but Sends off one of his party to allarm the Camp who did not Come, on the Disobediance & Misconduct of this officer, I have to Lay my Misfortunes.
                    the Allarm was So Sudden I had Scarsely time to mount my Horse before the Enemy was within Musket Shot of My Quarters, (my party Lay in a little Wood Near half a Mile above the Billit on the York Road) I observing the party in my Rear, had got into Houses and behind fences their Numbers appearing Nearly Equal to Mine I did not think it advisable to attact them in that Situation, espessially as another Body appearing to the East of the Billet, not knowing what Numbers I had to Contend with, I thaught it Best & fixed a plan to open my way Under Cover of a Wood by Colo. harts which Lay to the left of my Camp for which my little party moved in Colloms the Baggage following in the Rear. I passed Mr Erwins but a little way before a fire began between my flankers & the Enemy I kep Moving on till I made the Wood, when a party both of foot and Horse Came Up the Byberry Road & attacted my right flank, the Party from the Billit Came upon my Rear & those in the Rear of my Camp Cut a Cross and fell upon my left flank a body of Horse the same time in our front Shewing themselves here we took trees  and gave them a Very warm fire, which obliged them to give ground, their Horse suffered, Considerably for they Charged us, & were severely repulsed here we lost our Baggage from this I Continued my Corse. the Horse in froont giving way as we advanced, we Continued Scirmishing for upward of two Miles, when I mad a sudden turn to the left through a wood which Lost them and Came into the York Road Near the Cross Roads and Moved Slowly Down toward the Billet in hopes to take Some advantage of their out parties but they had retired toward the City. my people behaved well.
                    My Loss is Near thirty Killed & wounded the numbers taken Prisr cannot be assertained I think it cannot be many—Several were inhumanly Butchard after they had Surrendered. the Close of Some were Set on fire after wounded and Burnt to death Several good officers are among the Dead. three of the Enemies Horse were taken and five Left dead on the field the Riders being either killed or wounded, their Loss must be Considerable from the Blood found in the Road they passed along.
                    I have not got an exact return of my Brigade otherwise would Send it to your Excellency, Since my Last Return I have been Joined by Better than one Hundred and fifty men the Bigest part Came to Camp the Day before my allarm.
                    Intiligince is Just arived that the Enemy is at Newtown, that those out yesterday is joined by a Large Body, and is Supposed to be a forraging.
                